Name: Commission Regulation (EC) No 2144/98 of 6 October 1998 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to its processing in the Community and repealing Regulation (EC) No 884/98
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agri-foodstuffs;  prices;  marketing;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities7. 10. 98 L 270/31 COMMISSION REGULATION (EC) No 2144/98 of 6 October 1998 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to its processing in the Community and repealing Regula- tion (EC) No 884/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Whereas the introduction of intervention in beef has resulted in a build-up of stocks in several Member States; whereas, in order to prevent storage being prolonged excessively, part of these stocks should be sold for processing in the Community; Whereas this sale should be subject to the rules laid down in Commission Regulations (EEC) No 2173/79 (3), as last amended by Regulation (EC) No 2417/95 (4), (EEC) No 3002/92 (5), as last amended by Regulation (EC) No 770/ 96 (6), and (EEC) No 2182/77 (7), as last amended by Regu- lation (EC) No 2417/95, subject to certain special excep- tions on account of the particular use to which the prod- ucts in question are to be put; Whereas, in order to ensure regular and continuous sales, Title I of Regulation (EEC) No 2173/79, in particular, should be applied; Whereas, to ensure economic management of stocks, the intervention agencies should give priority to selling the meat which has been stored the longest; Whereas provision should be made for derogations from the second subparagraph of Article 2(2) of Regulation (EEC) No 2173/79 in view of the administrative difficul- ties which the application of this rule is creating in certain Member States; Whereas, to ensure optimum monitoring of the destina- tion of beef from intervention stocks, control measures should be taken, in addition to the measures provided for in Regulation (EEC) No 3002/92, based on physical inspection of quantities and qualities; Whereas Regulation (EC) No 884/98 (8), as last amended by Regulation (EC) No 1825/98 (9), should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place, for processing in the Community, of products bought into intervention under Article 6 of Regulation (EEC) No 805/68 amounting to approximately:  90 tonnes of bone-in forequarters held by the Belgian intervention agency,  34 tonnes of bone-in forequarters held by the Dutch intervention agency,  400 tonnes of bone-in forequarters held by the Portu- guese intervention agency,  2 000 tonnes of bone-in forequarters held by the German intervention agency,  1 000 tonnes of bone-in forequarters held by the Austrian intervention agency,  500 tonnes of bone-in forequarters held by the Danish intervention agency,  2 000 tonnes of bone-in forequarters held by the French intervention agency,  2 000 tonnes of bone-in forequarters held by the Italian intervention agency,  2 000 tonnes of bone-in forequarters held by the Spanish intervention agency, (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1997, p. 17. (3) OJ L 251, 5. 10. 1979, p. 12. (4) OJ L 248, 14. 10. 1995, p. 39. (5) OJ L 301, 17. 10. 1992, p. 17. (6) OJ L 104, 27. 4. 1996, p. 13. (8) OJ L 124, 24. 4. 1998, p. 42. (7) OJ L 251, 1. 10. 1977, p. 60. (9) OJ L 236, 22. 8. 1998, p. 13. EN Official Journal of the European Communities 7. 10. 98L 270/32  380 tonnes of bone-in forequarters held by the Irish intervention agency,  420 tonnes of bone-in hindquarters held by the Irish intervention agency,  4 000 tonnes of deboned beef held by the Irish inter- vention agency,  87 tonnes of deboned beef held by the Spanish inter- vention agency,  3 500 tonnes of deboned beef held by the French intervention agency,  6 000 tonnes of deboned beef held by the United Kingdom intervention agency. Detailed information concerning the products and their selling prices is given in Annex I. 2. Subject to the provisions of this Regulation the prod- ucts referred to in paragraph 1 shall be sold in accordance with Regulations (EEC) No 2173/79, and in particular Titles I and III thereof, (EEC) No 2182/77 and (EEC) No 3002/92. 3. Particulars of the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II hereto. 4. For each product listed in Annex I hereto, the inter- vention agencies shall sell first the meat which has been stored the longest. 5. Notwithstanding the second subparagraph of Article 2(2) of Regulation (EEC) No 2173/79, purchase applica- tions shall not indicate in which store or stores the meat is held. Article 2 1. Purchase applications shall be valid only if presented by or on behalf of a natural or legal person who, for the 12 months prior to the entry into force of this Regulation, has been engaged in the processing of products containing beef and who is entered in a national VAT register. In addition, applications must be presented by or on behalf of a processing establishment approved in accordance with Article 8 of Council Directive 77/ 99/EEC (1). 2. Notwithstanding Article 3(1) and (2) of Regulation (EEC) No 2182/77, applications shall be accompanied by:  an indication of the product covered, as referred to in either Article 3(2) or Article 3(3),  a written undertaking by the purchaser to process the meat into the product as specified above within the period referred to in Article 5(1) of Regulation (EEC) No 2182/77,  precise details of the establishment or establishments where the meat purchased is to be processed. 3. The purchasers referred to in paragraph 1 may instruct an agent in writing to take delivery, on their behalf, of the products which they purchase. In this case agents shall submit the purchase application of the purchaser whom they represent together with the written instruction referred to above. 4. The purchasers and agents referred to in the preceding paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view in particular to ensuring that the quantities of products purchased and processed tally with each other. Article 3 1. Meat purchased in accordance with this Regulation shall be processed into products which comply with the definitions for A products and B products set out in paragraphs 2 and 3 below. 2. An A product means a processed product falling within CN code 1602 10 00, 1602 50 31, 1602 50 39 or 1602 50 80, not containing meat other than that of animals of the bovine species, with a collagen/protein ratio of no more than 0,45 % (2) and containing by weight at least 20 % (3) of lean meat excluding offal (4) and fat, with meat and jelly accounting for at least 85 % of the total net weight. The product must be subjected to a heat treatment suffi- cient to ensure the coagulation of meat proteins in the whole of the product, which may not show any traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (1) OJ L 26, 31. 1. 1977, p. 85. (2) Determination of collagen content: the collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1978. (3) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1. 8. 1986, p. 39). (4) Offal includes the following: heads and cuts thereof (including ears), feet, tails, hearts, udders, livers, kidneys, sweetbreads (thymus gland with pancreas), brains, lungs, throats, thick skirts, spleens, tongues, caul, spinal cords, edible skin, repro- ductive organs (i.e. uteri, ovaries and testes), thyroid glands, pituitary glands. EN Official Journal of the European Communities7. 10. 98 L 270/33 3. A B' product means a processed product containing beef, other than:  one specified in Article 1(1)(a) of Regulation (EEC) No 805/68, or  one referred to in paragraph 2. However, a processed product falling within CN code 0210 20 90 which has been dried or smoked so that the colour and consistency of the fresh meat has totally disap- peared and with a water/protein ratio not exceeding 3,2 shall be considered to be a B product. Article 4 1. Member States shall set up a system of physical and documentary supervision to ensure that all meat is processed in accordance with Articles 2 and 3. The system must include physical checks of quantity and quality at the start of the processing, during the processing and after the processing operation is completed. To this end, processors must at any time be able to demonstrate the identity and use of the meat through appropriate production records. Technical verification of the production method by the competent authority may, to the extent necessary, make allowance for drip losses and trimmings. In order to verify the quality of the finished product and establish its conformity with the processors recipe, Member States shall undertake representative sampling and analysis of the product. The costs of such operations shall be borne by the processor concerned. 2. Member States may, at the request of the processor, authorise the deboning of bone-in quarters in an estab- lishment other than that provided for in respect of processing provided the relevant operations take place in the same Member State under appropriate supervision. 3. Article 1 of Regulation (EEC) No 2182/77 shall not apply. Article 5 1. The security provided for in Article 15(1) of Regula- tion (EEC) No 2173/79 shall be ECU 12 per 100 kilo- grams. 2. The security provided for in Article 4(1) of Regula- tion (EEC) No 2182/77 shall be:  ECU 1 300 for bone-in forequarters processed into A products,  ECU 1 150 for bone-in forequarters processed into B products or a mixture of A and B products,  ECU 1 600 for bone-in hindquarters processed into A products,  ECU 1 450 for bone-in hindquarters processed into B products or a mixture of A and B products,  ECU 1 600 for deboned beef processed into A prod- ucts,  ECU 1 750 for deboned beef processed into B prod- ucts or a mixture of A and B products. 3. Notwithstanding Article 5(3) of Regulation (EEC) No 2182/77, the processing of all beef purchased into finished products as indicated in the purchase application shall constitute a principal requirement. Article 6 Notwithstanding Article 9 of Regulation (EEC) No 2182/ 77, in addition to the entries provided for in Regulation (EEC) No 3002/92:  Section 104 of T5 control copies must be completed with one or more of the following:  Para transformaciÃ ³n [Reglamentos (CEE) no 2182/ 77 y (CE) no 2144/98]  Til forarbejdning (forordning (EÃF) nr. 2182/77 og (EF) nr. 2144/98)  Zur Verarbeitung bestimmt (Verordnungen (EWG) Nr. 2182/77 und (EG) Nr. 2144/98)  Ã Ã ¹Ã ± µÃ µÃ Ã ±ÃÃ ¿ Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2182/77 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2144/98]  For processing (Regulations (EEC) No 2182/77 and (EC) No 2144/98)  DestinÃ ©s Ã la transformation [rÃ ¨glements (CEE) no 2182/77 et (CE) no 2144/98]  Destinate alla trasformazione [regolamenti (CEE) n. 2182/77 e (CE) n. 2144/98]  Bestemd om te worden verwerkt (Verordeningen (EEG) nr. 2182/77 en (EG) nr. 2144/98)  Para transformaÃ §Ã £o [Regulamentos (CEE) nÃ « 2182/ /77 e (CE) nÃ « 2144/98]  Jalostettavaksi (Asetukset (ETY) N:o 2182/77 ja (EY) N:o 2144/98)  FÃ ¶r bearbetning (FÃ ¶rordningarna (EEG) nr 2182/ 77 och (EG) nr 2144/98).  Section 106 of T5 control copies must be completed with the date of conclusion of the contract of sale. Article 7 Regulation (EC) No 884/98 is hereby repealed. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. EN Official Journal of the European Communities 7. 10. 98L 270/34 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities7. 10. 98 L 270/35 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BÃ ¶LAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos (1) Produkter (1) Erzeugnisse (1) Ã Ã Ã ¿Ã  Ã ½Ã Ã ± (1) Products (1) Produits (1) Prodotti (1) Producten (1) Produtos (1) Tuotteet (1) Produkter (1) Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã   ÃÃ Ã ¿Ã  Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ·Ã Ã ± (Ã  Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Precio de venta expresado en ecus por tonelada Salgspriser i ECU/ton Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne Ã ¤Ã ¹ µ r Ã Ã »Ã ·Ã Ã ·r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ecu Ã ±Ã ½  Ã  Ã ½Ã ¿ Selling prices expressed in ecus per tonne Prix de vente exprimÃ ©s en Ã ©cus par tonne Prezzi di vendita espressi in ecu per tonnellata VerkoopprÃ ³zen uitgedrukt in ECU per ton PreÃ §o de venda expresso em ecus por tonelada Myyntihinta ecuina tonnilta FÃ ¶rsÃ ¤ljningspris i ecu per ton a) Carne con hueso Ã¯ £ § KÃ ¸d, ikke udbenet Ã¯ £ § Fleisch mit Knochen Ã¯ £ § Ã Ã  Ã ±Ã Ã ± µÃ µ Ã º Ã ºÃ ±Ã »Ã ± Ã¯ £ § Bone-in beef Ã¯ £ § Viande avec os Ã¯ £ § Carni non disossate Ã¯ £ § Vlees met been Ã¯ £ § Carne com osso Ã¯ £ § Luullinen naudanliha Ã¯ £ § KÃ ¶tt med ben (a) (2) (b) (3) BELGIQUE/BELGIE Ã¯ £ § Quartiers avant/Voorvoeten 90 650 800 DEUTSCHLAND Ã¯ £ § Vorderviertel 2 000 650 800 DANMARK Ã¯ £ § Forfjerdinger 500 650 800 ITALIA Ã¯ £ § Quarti anteriori 2 000 650 800 IRELAND Ã¯ £ § Forequarters 380 650 800 FRANCE Ã¯ £ § Quartiers avant 2 000 650 800 Ã STERREICH Ã¯ £ § Vorderviertel 1 000 650 800 PORTUGAL Ã¯ £ § Quartos dianteiros 400 650 800 ESPAÃ A Ã¯ £ § Cuartos delanteros 2 000 650 800 NEDERLAND Ã¯ £ § Voorvoeten 34 650 800 IRELAND Ã¯ £ § Hindquarters 420 900 1 050 b) Carne deshuesada Ã¯ £ § Udbenet kÃ ¸d Ã¯ £ § Fleisch ohne Knochen Ã¯ £ § Ã Ã  Ã ±Ã Ã ± Ã Ã Ã  r Ã º Ã ºÃ ±Ã »Ã ± Ã¯ £ § Boneless beef Ã¯ £ § Viande dÃ ©sossÃ ©e Ã¯ £ § Carni senza osso Ã¯ £ § Vlees zonder been Ã¯ £ § Carne desossada Ã¯ £ § Luuton naudanliha Ã¯ £ § Benfritt kÃ ¶tt FRANCE Jarret arriÃ ¨re dintervention (INT 11) 150 800 950 Flanchet dintervention (INT 18) 1 000 700 850 Jarret avant dintervention (INT 21) 500 800 950 Ã paule dintervention (INT 22) 600 1 100 1 250 Poitrine dintervention (INT 23) 250 800 950 Avant dintervention (INT 24) 1 000 1 100 1 250 UNITED Intervention shank (INT 11) 500 700 850 KINGDOM Intervention thick flank (INT 12) 500 1 200 1 350 Intervention silverside (INT 14) 1 000 1 400 1 550 Intervention flank (INT 18) 500 600 750 Intervention forerib (INT 19) 500 1 000 1 150 Intervention shin (INT 21) 500 700 850 Intervention shoulder (INT 22) 1 000 1 000 1 100 Intervention brisket (INT 23) 500 700 850 Intervention forequarter (INT 24) 1 000 1 000 1 150 IRELAND Intervention shank (INT 11) 500 800 950 Intervention flank (INT 18) 500 700 850 Intervention shin (INT 21) 500 800 950 Intervention shoulder (INT 22) 1 000 1 100 1 250 Intervention brisket (INT 23) 500 800 950 Intervention forequarter (INT 24) 1 000 1 100 1 250 ESPAÃ A Falda (INT 18) 77 700 850 Morcillo (INT 21) 1 800 950 Paleta (INT 22) 3 1 100 1 250 Pecho (INT 23) 2 800 950 Cuartos delanteros (INT 24) 4 1 100 1 250 EN Official Journal of the European Communities 7. 10. 98L 270/36 (1) VÃ ©anse los anexos V y VII del Reglamento (CEE) no 2456/93 de la ComisiÃ ³n (DO L 225 de 4.9.1993, p. 4); Reglamento cuya Ã ºltima modificaciÃ ³n la constituye el Reglamento (CE) no 2602/97 (DO L 351 de 23.12.1997, p. 20). (1) Se bilag V og VII til Kommissionens forordning (EÃF) nr. 2456/93 (EFT L 225 af 4.9.1993, s. 4); forordningen er senest Ã ¦ndret ved forordning (EF) nr. 2602/97 (EFT L 351 af 23.12.1997, s. 20). (1) Vgl. AnhÃ ¤nge V und VII der Verordnung (EWG) Nr. 2456/93 (ABl. L 225 vom 4.9.1993, S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2602/97 (ABl. L 351 vom 23.12.1997, S. 20). (1) Ã Ã » ÃÃ µ ÃÃ ±Ã Ã ±Ã Ã   µÃ ±Ã Ã ± V Ã ºÃ ±Ã ¹ VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2456/93 Ã Ã ·r Ã ÃÃ ¹Ã Ã Ã ¿Ã r (Ã Ã  L 225 Ã Ã ·r 4.9.1993, Ã . 4), ÃÃ r Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹ Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ± Ã ± Ã ±Ã  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2602/97 (Ã Ã  L 351 Ã Ã ·r 23.12.1997, Ã . 20). (1) See Annexes V and VII to Regulation (EEC) No 2456/93 (OJ L 225, 4.9.1993, p. 4), as last amended by Regulation (EC) No 2602/97 (OJ L 351, 23.12.1997, p. 20). (1) Voir annexes V et VII du rÃ ¨glement (CEE) no 2456/93 de la Commission (JO L 225 du 4.9.1993, p. 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) no 2602/97 (JO L 351 du 23. 12. 1997, p. 20). (1) Cfr. allegati V e VII del regolamento (CEE) n. 2456/93 della Commissione (GU L 225 del 4. 9. 1993, pag. 4), modificato da ultimo dal regolamento (CE) n. 2602/97 (GU L 351 del 23. 12. 1997, pag. 20). (1) Zie de bÃ ³lagen V en VII van Verordening (EEG) nr. 2456/93 van de Commissie (PB L 225 van 4.9.1993, blz. 4), laatstelijk gewijzigd bij Verordening (EG) nr. 2602/97 (PB L 351 van 23. 12. 1997, blz. 20). (1) Ver anexos V e VII do Regulamento (CEE) nÃ « 2456/93 da ComissÃ £o (JO L 225 de 4.9.1993, p. 4). Regulamento com a Ã ºltima redacÃ §Ã £o que lhe foi dada pelo Regulamento (CE) nÃ « 2602/97 (JO L 351 de 23.12.1997, p. 20). (1) Katso asetuksen (ETY) N:o 2456/93 (EYVL L 225, 4.9.1993, s. 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2602/97 (EYVL L 351, 23.12.1997, s. 20), liitteet V ja VII. (1) Se bilagorna V och VII i fÃ ¶rordning (EEG) nr 2456/93 (EGT L 225, 4.9.1993, s. 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2602/97 (EGT L 351, 23.12.1997, s. 20). (2) Precio aplicable a la transformaciÃ ³n exclusivamente en los productos A  contemplados en el apartado 2 del artÃ ­culo 3. (2) Pris udelukkende for forarbejdning til A-produkter som omhandlet i artikel 3, stk. 2. (2) Geltender Preis nur fÃ ¼r die Verarbeitung zu A-Erzeugnissen gemÃ ¤Ã  Artikel 3 Absatz 2. (2) Ã ¤Ã ¹ µ  ÃÃ ¿Ã Ã µÃ Ã ±Ã  µ Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã · µÃ µÃ Ã ±ÃÃ ¿ Ã ·Ã Ã ·, µ Ã ½Ã ¿ Ã Ã µ ÃÃ Ã ¿Ã  Ã ½Ã Ã ± Ã   ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã  Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ¸Ã Ã ¿ 3 ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 2. (2) Price applying for processing solely into A products as referred to in Article 3(2). (2) Prix applicable uniquement pour la transformation en produits A  visÃ ©s Ã larticle 3, paragraphe 2. (2) Prezzo applicabile unicamente per la trasformazione in prodotti A  di cui allarticolo 3, paragrafo 2. (2) Prijs uitsluitend voor verwerking tot de in artikel 3, lid 2, bedoelde A-producten. (2) PreÃ §o aplicÃ ¡vel para a transformaÃ §Ã £o apenas em produtos A  referidos no nÃ « 2 do artigo 3Ã « (2) Hinta jota sovelletaan jalostettaessa ainoastaan 3 artiklan 2 kohdassa tarkoitetuiksi A-luokan tuotteiksi. (2) Pris fÃ ¶r bearbetning endast till A-produkter i enlighet med artikel 3.2. (3) Precio aplicable a la transformaciÃ ³n en los productos B  contemplados en el apartado 3 del artÃ ­culo 3, o en una mezcla de productos A  y productos B . (3) Pris for forarbejdning til B-produkter som omhandlet i artikel 3, stk. 3, eller en blanding af A- og B-produkter. (3) Geltender Preis fÃ ¼r die Verarbeitung zu B-Erzeugnissen gemÃ ¤Ã  Artikel 3 Absatz 3 oder eine Mischung aus A- und B-Erzeugnissen. (3) Ã ¤Ã ¹ µ  ÃÃ ¿Ã Ã µÃ Ã ±Ã  µ Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã · µÃ µÃ Ã ±ÃÃ ¿ Ã ·Ã Ã · Ã Ã µ ÃÃ Ã ¿Ã  Ã ½Ã Ã ± Ã   ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã  Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ¸Ã Ã ¿ 3 ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 3,  Ã Ã µ µÃ µ Ã ³ µÃ ± ÃÃ Ã ¿Ã  Ã ½Ã Ã Ã ½ Ã  Ã ºÃ ±Ã ¹ ÃÃ Ã ¿Ã  Ã ½Ã Ã Ã ½ Ã . (3) Price applying for processing into B products as referred to in Article 3(3) or a mix of A products and B products. (3) Prix applicable pour la transformation en produits B  visÃ ©s Ã larticle 3, paragraphe 3, ou pour un mÃ ©lange de produits A  et de produits B . (3) Prezzo applicabile per la trasformazione in prodotti B  di cui allarticolo 3, paragrafo 3, o per un miscuglio di prodotti A  e di prodotti B . (3) Prijs voor verwerking tot de in artikel 3, lid 3, bedoelde B-producten of tot een mengeling van A-producten en B-producten. (3) PreÃ §o aplicÃ ¡vel para a transformaÃ §Ã £o em produtos B  referidos no nÃ « 3 do artigo 3Ã «, ou uma mistura de produtos A  e produtos B . (3) Hinta, jota sovelletaan jalostettaessa 3 artiklan 3 kohdassa tarkoitetuiksi B-luokan tuotteiksi, tai A- ja B-luokan tuotteiden seokseksi. (3) Pris fÃ ¶r bearbetning till B-produkter i enlighet med artikel 3.3 eller en blandning av A- och B-produkter. EN Official Journal of the European Communities7. 10. 98 L 270/37 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIÃ  Bureau dintervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel Tel. (32-2) 287 24 11; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 1564-704/7772; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23 ESPAÃ A FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 915 22 43 87 FRANCE OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 ITALIA AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 I-00185 Roma Tel. 49 49 91; telex: 61 30 03; telefax: 445 39 40/445 19 58 IRELAND Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel. (01) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98 EN Official Journal of the European Communities 7. 10. 98L 270/38 NEDERLAND Ministerie van Landbouw, Natuurbeheer en VisserÃ ³, Voedselvoorzieningsin- en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel. (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 Ã STERREICH AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297 PORTUGAL Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro, nÃ « 4-G P-1600 Lisboa Tel.: (351-1) 751 85 00; telefax: (351-1) 751 86 15 UNITED KINGDOM Intervention Board Executive Agency Kings House 33 Kings Road Reading RG1 3BU Berkshire Tel. (01189) 58 36 26 Fax (01189) 56 67 50